DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2019 and 10/08/2019 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Objections
Claims 4 and 16 are objected to because of the following informalities:
Claim 4, line 2: “PVC” should be replaced with “polyvinyl chloride (PVC)”; and
Claim 16, line 2: “PVC” should be replaced with “polyvinyl chloride (PVC)”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the blood pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “
Claim 1 recites “a patient’s finger” in line 5 and “a patient” in line 2. It is unclear if these recitation refer to the same patient or different patients. For the purposes of examination, the recitation in line 5 will be interpreted to be “the patient’s finger” such the recitations refer to the same patient. Claim 13 recite the same limitation which lacks antecedent basis in lines 5 and 6, so claim 13 is rejected on similar grounds. 
Claim 1 recites “approximately the same height level of the finger cuff” in line 8. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something stops/begins being considered to be approximately the same height level as the finger cuff, so it is unclear what is being included or excluded from the scope of the limitation. Claims 7 and 13 recite the same unclear limitation in lines 11-12 and 11, respectively, so claims 7 and 13 are rejected on similar grounds.
a blood pressure measurement”. Claims 7 and 13 recite the same limitation in lines 16, so claims 7 and 13 are rejected on similar grounds.
Claims 2-6 are rejected by virtue of their dependence from claim 1.
Claims 8-12 are rejected by virtue of their dependence from claim 7. 
Claims 14-18 are rejected by virtue of their dependence from claim 13.
Claim 4 recites “the inner diameter” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted “an inner diameter of the flexible PVC tube”. 
Claim 5 is rejected by virtue of its dependence from claim 4. 
Claim 6 recites “a bioblend oil” in line 2. Claim 12 recites the term in line 1, and claim 18 recites the term in line 2. However, there is no ordinary meaning to the term, the term is not defined by the claim, and the specification does not provide a definition for the term. Therefore it is unclear what “a bioblend oil” is. Additionally, it is unclear whether “bioblend” is a trademark or tradename. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or 
Claim 7 recites “a blood pressure measurement controller” in lines 2-3 and 9. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 9 will be interpreted to be “the blood pressure measurement controller” such that the recitations refer to the same component. 
Claim 7 recites “a finger cuff” in lines 2 and 4. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 4 will be interpreted to be “the finger cuff” such that the recitations refer to the same component.  
Claim 13 recites “utilizing the volume clamp method” in lines 1-2, which is a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)). For the purposes of examination, the configured to perform a volume clamp method”
Claim 13 recites “the volume clamp method” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a volume clamp method”.
Claim 13 recites “utilizing the volume clamp method” in lines 1-2 and 10, but does not delimit how the volume clamp method is used. Therefore, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP §2173.05 (q). Is method being performed, or is it being used in some other manner? For the purposes of examination, the recitation in lines 1-2 will be interpreted to be “configured to perform a volume clamp method”, and the recitation in line 10 will be interpreted to be “in performance of the volume clamp method”. 
Claim 13 recites “the bladder” in line 9. Claim 13 also recites “a bladder” in line 3 and “a finger cuff bladder” in line 6. It is unclear whether the recitation of “the bladder” in line 9 refers to the “bladder” in line 3 or the “finger cuff bladder” in line 6. For the purposes of examination, the recitation in line 9 will be interpreted to be “the finger cuff bladder”. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 13 recites “the finger cuff including an enclosing portion that encloses a patient’s finger” in lines 5-6, which encompasses the patient’s finger within the scope of the claim. For the purposes of examination, the limitation will be interpreted to be “the finger cuff including an enclosing portion configured to enclose a patient’s finger”. 
Claims 14-18 are rejected by virtue of their dependence from claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0080669 A1 (Settels) in view of US 4,779,626 A (Peel) (cited by Applicant in IDS filed 08/19/2019), US 4,007,070 A (Busdiecker), and US 2010/0032047 A1 (Mennig), and evidenced by US 2019/0336016 A1 (Zhao).
With regards to claim 1, Settels discloses a finger cuff blood pressure measurement system to measure the blood pressure of a patient (Fig. 1-2 and ¶ [0039] disclose a patient monitoring system in which sensor 1 is used for measuring the continuous finger arterial blood pressure waveform using a volume clamp method; Fig. 1 depicts sensor 1 being a finger cuff. ¶¶ [0007], [0014], [0047] and Fig. 6 of Zhao discloses that the volume clamp method uses an inflatable cuff held around a finger, thereby indicating that the sensor 1 of Fig. 1 and ¶ [0039] of Settels is a finger cuff) comprising: 
(Fig. 1-2 and ¶ [0039] disclose sensors 2a and 2b and tubing that connects them, wherein end 2b is placed at heart level); 
a finger cuff attachable to a patient's finger (Figs. 1-2 and ¶ [0039] disclose sensor 1 is used for measuring the continuous finger arterial blood pressure waveform using a volume clamp method; Fig. 1 depicts sensor 1 being a finger cuff. ¶¶ [0007], [0014], [0047] and Fig. 6 of Zhao discloses that the volume clamp method uses an inflatable cuff held around a finger, thereby indicating that the sensor 1 of Fig. 1 and ¶ [0039] of Settels is a finger cuff); 
and a blood pressure measurement controller coupled to the HRS and the finger cuff to perform blood pressure measurement functions (¶ [0039] discloses unit 3 being used for automatic compensation of measured finger arterial blood pressure for measured hydrostatic height differences between 2a and 2b), wherein the second sensor is located at approximately the same height level of the finger cuff (Fig. 1 and ¶ [0039] disclose sensor 2a being placed near sensor 1) and the tubing extends from the first sensor of the HRS to the second sensor (Fig. 1 and ¶ [0039] disclose tubing connecting ends of sensor 2a and 2b), such that the gravity generated pressure differences between the patient’s heart level and the finger level are measureable by the HRS to be compensated in the blood pressure measurement processed by a blood pressure measurement controller (¶ [0039] discloses unit 3 being used for automatic compensation of measured finger arterial blood pressure for measured hydrostatic height differences between 2a and 2b. 

Settels is silent regarding whether the heart reference sensor includes a bladder, tubing, and a pressure sensor, wherein the tubing extends from the bladder of the HRS to the pressure sensor, the bladder of the HRS including liquid in fluid communication with liquid in the tubing connected to the pressure sensor at the patient's finger level such that gravity generated pressure differences between the patient's heart level and finger level are measurable by the pressure sensor of the HRS to be subtracted from the blood pressure measurement. 
In a related system for compensating blood pressures monitored at a finger (Col. 2, lines 31-43 with regards to the compensation system for blood pressure measurement; also see Col. 3, lines 37-58 with regards to the pressure being sensed at the patient’s finger), Peel discloses a heart reference sensor including a bladder, tubing, and a pressure sensor (Figs. 1a-1c and Col. 3, lines 37-58 disclose a transducer position compensation system 10 including a fluid reservoir 16, tube assembly 12 having a fluid-filled tube 18, and a sensor assembly 14; Col. 3, lines 59-67 disclose that the sensor assembly 14 senses pressure), wherein the tubing extends from the bladder of the HRS to the pressure sensor (Figs. 1a-1c, 2 and Col. 3, lines 37-58 disclose tube assembly 12 including a fluid-filled tube 18 connected to sensor 14 and fluid reservoir 16), the bladder of the HRS including liquid in fluid communication with liquid in the tubing connected to the pressure sensor at the patient's finger level  (Fig. 2 depicts tube 18 being in fluidic communication with sensor assembly 14 and fluid reservoir 16) such that gravity generated pressure differences between the patient's heart level and finger level are measurable by the pressure (Col. 3, line 59 to Col. 4, line 34 disclose the offsetting pressure PF measured using the tube 18, wherein PF is subtracted from the pressure of the occlusion cuff PC). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the system for measuring hydrostatic height differences using sensors 2a and 2b of Settels with the system for measuring hydrostatic height differences using fluid reservoir 16, tube assembly 12, and sensor assembly 14 as taught by Peel. Because both the system of Settels and Peel are capable of measuring pressures due to hydrostatic height differences, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	The above combination is silent with regards to whether the tubing is non-plasticized tubing or chemically inert tubing.
	In a related tubing system (Abstract of Busdiecker), Busdiecker discloses a tube comprised of a sheath of polyester, polyurethane or polyvinyl chloride applied over a polyamide core tube 10 (Fig. 2 and Col. 4, lines 50-57). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tube 18 of Peel of the above combination with the hose as taught by Busdiecker for the purposes of providing a flexible and reinforced hose that is more resistant to breaking while also providing a simpler manufacturing process to construct said hose (Col. 1, lines 5-37 of Peel). Additionally or alternatively, because both the tubing of Peel and hose of Busdiecker are flexible tubing for transporting fluids, 
	The above combination is silent with regards to whether the polyamide core tube 10 of Busdiecker is non-plasticized tubing or chemically inert tubing. 
	In a related tubing system (Abstract of Mennig), Mennig discloses an inner core layer comprised of a non-plasticized polyamide material (¶¶ [0006], [0019]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide core tube 10 of Busdiecker of the above combination to have incorporated that it is formed of a non-plasticized polyamide material as taught by Mennig. Because both materials are capable of being inner core layers of hoses, it would have been the simple substitution of one known equivalent element for another to obtain predictable results.  Additionally or alternatively, the motivation would have been to provide a material that is suitable for use in transporting a fluid material for which the tubing is intended to be used (¶ [0019] of Mennig). 
	The Examiner notes that the above combination results in at least one portion of the tubing to be comprised of non-plasticized polyamide material, thereby indicating that the tubing is non-plasticized tubing.

	With regards to claim 2, the above combination teaches or suggests that 
the chemically inert or non-plasticized tubing includes a flexible polymer (¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material; ¶ [0022] of Mennig discloses the resulting hose 10 having a flexibility, thereby indicating that the polymer has a flexibility).

	With regards to claim 3, the above combination teaches or suggests that the flexible polymer includes one of polyurethane, polyolefin, polyester, co-polyester, polyamide, co- polyamide, or fluoropolymer (¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material). 

With regards to claim 4, the above combination teaches or suggests that the non- plasticized tubing is a flexible PVC tube lined with a flexible polymer on the inner diameter (see the above 103 analysis with regards to the hose of Busdiecker as modified by Mennig to be a non-plasticized tubing; Fig. 2 and Col. 4, lines 50-57 of Busdiecker disclose the tubing comprises a polyvinyl chloride sheath 28 lined with a polyamide core tube 10; Col. 2, lines 17-32 of Busdiecker disclose the materials being flexible) .

With regards to claim 5, the above combination teaches or suggests that the flexible polymer lining of the PVC tube includes one of polyurethane, polyolefin, polyester, co- polyester, polyamide, co-polyamide, or fluoropolymer (see the above 103 analysis with regards to the hose of Busdiecker as modified by Mennig; ¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material).

With regards to claim 7, Settels discloses a method for measuring blood pressure of a patient utilizing a finger cuff blood pressure measurement system (Fig. 1-2 and ¶ [0039] disclose a patient monitoring system using methods in which sensor 1 is used for measuring the continuous finger arterial blood pressure waveform using a volume clamp method; Fig. 1 depicts sensor 1 being a finger cuff; ¶ [0039] discloses unit 3 being used for automatic compensation of measured finger arterial blood pressure for measured hydrostatic height differences between 2a and 2b. ¶¶ [0007], [0014], [0047] and Fig. 6 of Zhao discloses that the volume clamp method uses an inflatable cuff held around a finger, thereby indicating that the sensor 1 of Fig. 1 and ¶ [0039] of Settels is a finger cuff), the method comprising: 
attaching a finger cuff to a patient's finger (Figs. 1-2 and ¶ [0039] disclose placing sensor 1 on the middle phalanx of a patient’s finger for measuring the continuous finger arterial blood pressure waveform using a volume clamp method; Fig. 1 depicts sensor 1 being a finger cuff. ¶¶ [0007], [0014], [0047] and Fig. 6 of Zhao discloses that the volume clamp method uses an inflatable cuff held around a finger, thereby indicating that the sensor 1 of Fig. 1 and ¶ [0039] of Settels is a finger cuff); 
mounting a first portion of a heart reference sensor (HRS) to the patient proximate the patient's heart level (Fig. 1-2 and ¶ [0039] disclose sensors 2a and 2b and tubing that connects them, wherein end 2b is placed at heart level); and
mounting a second portion of the HRS proximate the finger cuff (Fig. 1 and ¶ [0039] disclose sensor 2a being placed near sensor 1), wherein tubing is connected between the first portion of the HRS and the second portion of the HRS (Fig. 1 and ¶ [0039] disclose tubing connecting ends of sensor 2a and 2b) and a blood pressure measurement controller coupled to the HRS and the finger cuff to perform blood pressure measurement functions (¶ [0039] discloses unit 3 being used for automatic compensation of measured finger arterial blood pressure for measured hydrostatic height differences between 2a and 2b), wherein the second sensor is located at approximately the same height level of the finger cuff (Fig. 1 and ¶ [0039] disclose sensor 2a being placed near sensor 1) and the tubing extends from the first sensor of the HRS to the second sensor (Fig. 1 and ¶ [0039] disclose tubing connecting ends of sensor 2a and 2b), such that the gravity generated pressure differences between the patient’s heart level and the finger level are measureable by the HRS to be compensated in the blood pressure measurement processed by a blood pressure measurement controller (¶ [0039] discloses unit 3 being used for automatic compensation of measured finger arterial blood pressure for measured hydrostatic height differences between 2a and 2b. 
Settels is silent regarding whether the heart reference sensor includes a bladder, tubing, and a pressure sensor, wherein the tubing extends from the bladder of the HRS to the pressure sensor, the bladder of the HRS including liquid in fluid communication with liquid in the tubing connected to the pressure sensor at the patient's finger level such that gravity generated pressure differences between the patient's heart level and finger level are measurable by the pressure sensor of the HRS to be subtracted from the blood pressure measurement. 
In a related system for compensating blood pressures monitored at a finger (Col. 2, lines 31-43 with regards to the compensation system for blood pressure measurement; also see Col. 3, lines 37-58 with regards to the pressure being sensed at the patient’s finger), Peel discloses a heart reference sensor including a bladder, tubing, and a pressure sensor (Figs. 1a-1c and Col. 3, lines 37-58 disclose a transducer position compensation system 10 including a fluid reservoir 16, tube assembly 12 having a fluid-filled tube 18, and a sensor assembly 14; Col. 3, lines 59-67 disclose that the sensor assembly 14 senses pressure), wherein the tubing extends from the bladder of the HRS to the pressure sensor (Figs. 1a-1c, 2 and Col. 3, lines 37-58 disclose tube assembly 12 including a fluid-filled tube 18 connected to sensor 14 and fluid reservoir 16), the bladder of the HRS including liquid in fluid communication with liquid in the tubing connected to the pressure sensor at the patient's finger level  (Fig. 2 depicts tube 18 being in fluidic communication with sensor assembly 14 and fluid reservoir 16) such that gravity generated pressure differences between the patient's heart level and finger level are measurable by the pressure sensor of the HRS to be subtracted from the blood pressure measurement (Col. 3, line 59 to Col. 4, line 34 disclose the offsetting pressure PF measured using the tube 18, wherein PF is subtracted from the pressure of the occlusion cuff PC). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the system for measuring hydrostatic height differences using sensors 2a and 2b of Settels with the system for measuring hydrostatic height differences using fluid reservoir 16, tube assembly 12, and sensor assembly 14 as taught by Peel. Because both the system of Settels and Peel are capable of measuring pressures due to hydrostatic height differences, it would have 
	The above combination is silent with regards to whether the tubing is non-plasticized tubing or chemically inert tubing.
	In a related tubing system (Abstract of Busdiecker), Busdiecker discloses a tube comprised of a sheath of polyester, polyurethane or polyvinyl chloride applied over a polyamide core tube 10 (Fig. 2 and Col. 4, lines 50-57). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tube 18 of Peel of the above combination with the hose as taught by Busdiecker for the purposes of providing a flexible and reinforced hose that is more resistant to breaking while also providing a simpler manufacturing process to construct said hose (Col. 1, lines 5-37 of Peel). Additionally or alternatively, because both the tubing of Peel and hose of Busdiecker are flexible tubing for transporting fluids, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	The above combination is silent with regards to whether the polyamide core tube 10 of Busdiecker is non-plasticized tubing or chemically inert tubing. 
	In a related tubing system (Abstract of Mennig), Mennig discloses an inner core layer comprised of a non-plasticized polyamide material (¶¶ [0006], [0019]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide core tube 10 of Busdiecker of the above combination to have incorporated that it is formed of a non-plasticized polyamide material as taught by Mennig. Because both materials are capable of being inner core 
	The Examiner notes that the above combination results in at least one portion of the tubing to be comprised of non-plasticized polyamide material, thereby indicating that the tubing is non-plasticized tubing.

	With regards to claim 8, the above combination teaches or suggests that 
the chemically inert or non-plasticized tubing includes a flexible polymer (¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material; ¶ [0022] of Mennig discloses the resulting hose 10 having a flexibility, thereby indicating that the polymer has a flexibility).
	
	With regards to claim 9, the above combination teaches or suggests that the flexible polymer includes one of polyurethane, polyolefin, polyester, co-polyester, polyamide, co- polyamide, or fluoropolymer (¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material). 

With regards to claim 10, the above combination teaches or suggests that the non- plasticized tubing is a flexible PVC tube lined with a flexible polymer (see the above 103 analysis with regards to the hose of Busdiecker as modified by Mennig to be a non-plasticized tubing; Fig. 2 and Col. 4, lines 50-57 of Busdiecker disclose the tubing comprises a polyvinyl chloride sheath 28 lined with a polyamide core tube 10; Col. 2, lines 17-32 of Busdiecker disclose the materials being flexible).

With regards to claim 11, the above combination teaches or suggests that the flexible polymer lining of the PVC tube includes one of polyurethane, polyolefin, polyester, co- polyester, polyamide, co-polyamide, or fluoropolymer (see the above 103 analysis with regards to the hose of Busdiecker as modified by Mennig; ¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Settels in view of Peel, Busdiecker, and Mennig, and evidenced by Zhao, as applied to claim 1 above, and further in view of US 2005/0197585 A1 (Brockway).
In view of the indefiniteness of the term “bioblend oil”, as described in the rejection of claim 6 under 35 U.S.C. § 112(b) above, the term “bioblend oil” is being interpreted to correspond to any oil.
	The above combination fails to teach that the liquid includes an oil. 
	In the same field of endeavor for pressure monitoring (Abstract of Brockway), Brockway discloses a fluid 114 located in a tubular shaft 112 that is used for transmitting pressure to a pressure transducer 132, wherein the fluid 114 is a fluorinated silicone oil (¶ [0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid of . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Settels in view of Peel, Busdiecker, and Mennig, and evidenced by Zhao, as applied to claim 7 above, and further in view of Brockway.
In view of the indefiniteness of the term “bioblend oil”, as described in the rejection of claim 12 under 35 U.S.C. § 112(b) above, the term “bioblend oil” is being interpreted to correspond to any.
	The above combination fails to teach that the liquid includes an oil. 
	In the same field of endeavor for pressure monitoring (Abstract of Brockway), Brockway discloses a fluid 114 located in a tubular shaft 112 that is used for transmitting pressure to a pressure transducer 132, wherein the fluid 114 is a fluorinated silicone oil (¶ [0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid of Peel of the above combination with the fluorinated silicone oil as taught by Brockway. Because both components are capable of transmitting a pressure to a pressure transducer, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Settels in view of Zhao, Peel, Busdiecker, and Mennig,
With regards to claim 13, Settels discloses a finger cuff blood pressure measurement system utilizing a volume clamp method to measure the blood pressure of a patient (Fig. 1-2 and ¶ [0039] disclose a patient monitoring system in which sensor 1 is used for measuring the continuous finger arterial blood pressure waveform using a volume clamp method; Fig. 1 depicts sensor 1 being a finger cuff. ¶¶ [0007], [0014], [0047] and Fig. 6 of Zhao discloses that the volume clamp method uses an inflatable cuff held around a finger, thereby indicating that the sensor 1 of Fig. 1 and ¶ [0039] of Settels is a finger cuff) comprising: 
a heart reference sensor (HRS) including a first sensor for mounting proximate the patient's heart level, tubing, and a second sensor (Fig. 1-2 and ¶ [0039] disclose sensors 2a and 2b and tubing that connects them, wherein end 2b is placed at heart level); 
a finger cuff attachable to a patient's finger and including an enclosing portion that encloses the patient’s finger (Figs. 1-2 and ¶ [0039] disclose sensor 1 is used for measuring the continuous finger arterial blood pressure waveform using a volume clamp method; Fig. 1 depicts sensor 1 being a finger cuff. ¶¶ [0007], [0014], [0047] and Fig. 6 of Zhao discloses that the volume clamp method uses an inflatable cuff held around a finger, thereby indicating that the sensor 1 of Fig. 1 and ¶ [0039] of Settels is a finger cuff); 
and a blood pressure measurement controller coupled to the HRS and the finger cuff to perform blood pressure measurement functions (¶ [0039] discloses unit 3 being used for automatic compensation of measured finger arterial blood pressure for measured hydrostatic height differences between 2a and 2b), wherein the second sensor is located at approximately the same height level of the finger cuff (Fig. 1 and ¶ [0039] disclose sensor 2a being placed near sensor 1) and the tubing extends from the first sensor of the HRS to the second sensor (Fig. 1 and ¶ [0039] disclose tubing connecting ends of sensor 2a and 2b), such that the gravity generated pressure differences between the patient’s heart level and the finger level are measureable by the HRS to be compensated in the blood pressure measurement processed by a blood pressure measurement controller (¶ [0039] discloses unit 3 being used for automatic compensation of measured finger arterial blood pressure for measured hydrostatic height differences between 2a and 2b. 
Settels is silent with regards to whether the enclosing portion of the finger cuff includes a finger cuff bladder and a light emitting diode (LED) and photodiode (PD) pair; the blood pressure measurement functions are based upon interaction with the finger cuff bladder and the LED-PD pair of the finger cuff utilizing the volume clamp method. 
In the same field of endeavor of monitoring blood pressure via the volume clamp method (Abstract of Zhao), Zhao discloses providing a finger cuff with an enclosing portion that includes a finger cuff bladder and a light emitting diode (LED) and photodiode (PD) pair (¶¶ [0007], [0014], [0047] and Fig. 6 of Zhao discloses that the volume clamp method uses an inflatable cuff held around a finger; ¶ [0047] disclose a finger cuff bladder in the form of a finger cuff 610, wherein finger cuff 610 for enclosing the finger, LED 616 and a photodiode 618); the blood pressure measurement functions are based upon interaction with the finger cuff bladder and the (¶ [0014] discloses the device of Fig. 6 utilizing the finger clamp method, ¶ [0047] discloses measuring blood pressure using the device of Fig. 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor 1 of Settels with the finger cuff 610 of Zhao. Because both the sensor 1 and finger cuff 610 are capable of being used for the volume clamp method, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Settels is silent regarding whether the heart reference sensor includes a bladder, tubing, and a pressure sensor, wherein the tubing extends from the bladder of the HRS to the pressure sensor, the bladder of the HRS including liquid in fluid communication with liquid in the tubing connected to the pressure sensor at the patient's finger level such that gravity generated pressure differences between the patient's heart level and finger level are measurable by the pressure sensor of the HRS to be subtracted from the blood pressure measurement. 
In a related system for compensating blood pressures monitored at a finger (Col. 2, lines 31-43 with regards to the compensation system for blood pressure measurement; also see Col. 3, lines 37-58 with regards to the pressure being sensed at the patient’s finger), Peel discloses a heart reference sensor including a bladder, tubing, and a pressure sensor (Figs. 1a-1c and Col. 3, lines 37-58 disclose a transducer position compensation system 10 including a fluid reservoir 16, tube assembly 12 having a fluid-filled tube 18, and a sensor assembly 14; Col. 3, lines 59-67 disclose that the sensor assembly 14 senses pressure), wherein the tubing (Figs. 1a-1c, 2 and Col. 3, lines 37-58 disclose tube assembly 12 including a fluid-filled tube 18 connected to sensor 14 and fluid reservoir 16), the bladder of the HRS including liquid in fluid communication with liquid in the tubing connected to the pressure sensor at the patient's finger level  (Fig. 2 depicts tube 18 being in fluidic communication with sensor assembly 14 and fluid reservoir 16) such that gravity generated pressure differences between the patient's heart level and finger level are measurable by the pressure sensor of the HRS to be subtracted from the blood pressure measurement (Col. 3, line 59 to Col. 4, line 34 disclose the offsetting pressure PF measured using the tube 18, wherein PF is subtracted from the pressure of the occlusion cuff PC). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the system for measuring hydrostatic height differences using sensors 2a and 2b of Settels with the system for measuring hydrostatic height differences using fluid reservoir 16, tube assembly 12, and sensor assembly 14 as taught by Peel. Because both the system of Settels and Peel are capable of measuring pressures due to hydrostatic height differences, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	The above combination is silent with regards to whether the tubing is non-plasticized tubing or chemically inert tubing.
	In a related tubing system (Abstract of Busdiecker), Busdiecker discloses a tube comprised of a sheath of polyester, polyurethane or polyvinyl chloride applied over a polyamide core tube 10 (Fig. 2 and Col. 4, lines 50-57). It would have been obvious 
	The above combination is silent with regards to whether the polyamide core tube 10 of Busdiecker is non-plasticized tubing or chemically inert tubing. 
	In a related tubing system (Abstract of Mennig), Mennig discloses an inner core layer comprised of a non-plasticized polyamide material (¶¶ [0006], [0019]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide core tube 10 of Busdiecker of the above combination to have incorporated that it is formed of a non-plasticized polyamide material as taught by Mennig. Because both materials are capable of being inner core layers of hoses, it would have been the simple substitution of one known equivalent element for another to obtain predictable results.  Additionally or alternatively, the motivation would have been to provide a material that is suitable for use in transporting a fluid material for which the tubing is intended to be used (¶ [0019] of Mennig). 
	The Examiner notes that the above combination results in at least one portion of the tubing to be comprised of non-plasticized polyamide material, thereby indicating that the tubing is non-plasticized tubing.

With regards to claim 14, the above combination teaches or suggests that 
the chemically inert or non-plasticized tubing includes a flexible polymer (¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material; ¶ [0022] of Mennig discloses the resulting hose 10 having a flexibility, thereby indicating that the polymer has a flexibility).
	
	With regards to claim 15, the above combination teaches or suggests that the flexible polymer includes one of polyurethane, polyolefin, polyester, co-polyester, polyamide, co- polyamide, or fluoropolymer (¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material). 

With regards to claim 16, the above combination teaches or suggests that the non- plasticized tubing is a flexible PVC tube lined with a flexible polymer (see the above 103 analysis with regards to the hose of Busdiecker as modified by Mennig to be a non-plasticized tubing; Fig. 2 and Col. 4, lines 50-57 of Busdiecker disclose the tubing comprises a polyvinyl chloride sheath 28 lined with a polyamide core tube 10; Col. 2, lines 17-32 of Busdiecker disclose the materials being flexible).

With regards to claim 17, the above combination teaches or suggests that the flexible polymer lining of the PVC tube includes one of polyurethane, polyolefin, polyester, co- polyester, polyamide, co-polyamide, or fluoropolymer (see the above 103 analysis with regards to the hose of Busdiecker as modified by Mennig; ¶ [0019] of Mennig discloses core layer 12 being formed of non-plasticized polyamide material).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Settels in view of Peel, Zhao, Busdiecker, and Mennig, as applied to claim 13 above, and further in view of Brockway.
In view of the indefiniteness of the term “bioblend oil”, as described in the rejection of claim 18 under 35 U.S.C. § 112(b) above, the term “bioblend oil” is being interpreted to correspond to any oil.
	The above combination fails to teach that the liquid includes an oil. 
	In the same field of endeavor for pressure monitoring (Abstract of Brockway), Brockway discloses a fluid 114 located in a tubular shaft 112 that is used for transmitting pressure to a pressure transducer 132, wherein the fluid 114 is a fluorinated silicone oil (¶ [0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid of Peel of the above combination with the fluorinated silicone oil as taught by Brockway. Because both components are capable of transmitting a pressure to a pressure transducer, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792